Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barritt (US 20110126822 A1), hereinafter Barritt.

Regarding claim 1, Barritt discloses an oven appliance defining a vertical, a lateral, and a transverse direction, the oven appliance comprising: 
a cabinet (“housing 16” paragraph [0024]); 

a heating element for generating thermal energy by burning a flow of fuel (“gas burners 28” paragraph [0025] and/or “A gas-fired bake burner 44” paragraph [0027]); 
a fuel regulating device operably coupled to the heating element to selectively provide the flow of fuel to the heating element (“an electronically controlled gas valve 66 operable to control the supply of gas to the gas burner 28” paragraph [0031] and “a single burner control device 54 having multiple gas valves 66 and gas lines 80 may be utilized to control the supply of gas to each of the burners 28 and bake burner 44” paragraph [0032]); and 
a computer processing device operably coupled to the fuel regulating device (“the electronic controller 76 may include, amongst other components customarily included in such devices, a processor such as a microprocessor 94 and a memory device 96 such as a programmable read-only memory device ("PROM") including erasable PROM's (EPROM's or EEPROM's). The memory device 96 is provided to store, amongst other things, instructions in the form of, for example, a software routine (or routines) which, when executed by the microprocessor 94, allows the electronic controller 76 to control operation of the control system 50” paragraph [0036]), the computer processing device being configured for: 
determining a fuel type of the flow of fuel (“In step 124, the electronic controller 76 determines whether the source of gas is natural gas or propane based on the measured pressure. When the measured pressure is outside of a predefined range of pressures associated with natural gas, the electronic controller 76 reconfigures to operate with propane, and the routine advances to step 126. In step 126, the electronic controller 76 loads the operating parameters (target pressures, etc.) associated with propane and resets the target pressure based on the new gas type. When the measured pressure is within the predefined range, the routine 100 advances to step 128” paragraph [0052]); 
determining a control signal for regulating the operation of the fuel regulating device, the control signal being based at least in part on the fuel type of the flow of fuel (“In step 128, the electronic controller 76 operates the piezoelectric drive 74 to cause the gas valve 66 to increase or decrease the supply of gas to the orifice 82 based on the difference between the target pressure and the measured pressure. In 
sending the control signal to the fuel regulating device to adjust the operation of the fuel regulating device based at least in part on the fuel type of the flow of fuel (“In step 128, the electronic controller 76 operates the piezoelectric drive 74 to cause the gas valve 66 to increase or decrease the supply of gas to the orifice 82 based on the difference between the target pressure and the measured pressure. In that way, the controller 76 adjusts the supply of gas such that the burner 28 generates the desired quantity of heat. When the routine 100 is utilized to control the supply of gas to the bake burner 44, the controller 76 similarly adjusts the supply of gas such that the bake burner 44 generates the desired quantity of heat and, consequently, produces the desired temperature in the oven” paragraph [0053]).

    PNG
    media_image1.png
    743
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    708
    media_image2.png
    Greyscale

Regarding claim 2, Barritt discloses the oven appliance of claim 1, wherein the heating element is a gas heating element positioned within the cooking chamber (44).

Regarding claim 3, Barritt discloses the oven appliance of claim 1, wherein the heating element is a gas burner positioned on a cooktop of the oven appliance (28).

Regarding claim 7, Barritt discloses the oven appliance of claim 1, wherein determining the fuel type of the flow of fuel comprises: 
determining a pressure of the flow of fuel (“In step 124, the electronic controller 76 determines whether the source of gas is natural gas or propane based on the measured pressure” paragraph [0052]).

Regarding claim 8, Barritt discloses the oven appliance of claim 1, wherein adjusting the operation of the fuel regulating device comprises: 


Regarding claim 9, Barritt discloses the oven appliance of claim 1, wherein adjusting the operation of the fuel regulating device comprises: 
adjusting a flow rate of the flow of fuel based on the fuel type (“In step 124, the electronic controller 76 determines whether the source of gas is natural gas or propane based on the measured pressure. When the measured pressure is outside of a predefined range of pressures associated with natural gas, the electronic controller 76 reconfigures to operate with propane, and the routine advances to step 126. In step 126, the electronic controller 76 loads the operating parameters (target pressures, etc.) associated with propane and resets the target pressure based on the new gas type. When the measured pressure is within the predefined range, the routine 100 advances to step 128” paragraph [0052] and “In step 128, the electronic controller 76 operates the piezoelectric drive 74 to cause the gas valve 66 to increase or decrease the supply of gas to the orifice 82 based on the difference between the target pressure and the measured pressure” paragraph [0053]).

Regarding claim 10, Barritt discloses the oven appliance of claim 1, wherein adjusting the operation of the fuel regulating device comprises: 
adjusting the flow of fuel to achieve a desired energy output (“In step 128, the electronic controller 76 operates the piezoelectric drive 74 to cause the gas valve 66 to increase or decrease the supply of gas to the orifice 82” paragraph [0053] and “user-desired quantity of heat to be generated by the corresponding burner 28” paragraph [0041]).

Regarding claim 11, Barritt discloses the oven appliance of claim 1, wherein the fuel type is either natural gas or liquefied petroleum (“In step 124, the electronic controller 76 determines whether the source of gas is natural gas or propane based on the measured pressure” paragraph [0052]).

Regarding claim 12, Barritt discloses the oven appliance of claim 11, wherein an average output of the heating element using liquefied petroleum is less than when natural gas is used (propane is more energy dense than natural gas. Since the goal is a “user-desired quantity of heat” paragraph [0041], the heating element must output less propane when propane is used).

Regarding claim 13, Barritt discloses a method of operating a fuel regulating device to control a flow of fuel to a heating element of an oven appliance, the method comprising: 
determining a fuel type of the flow of fuel (“In step 124, the electronic controller 76 determines whether the source of gas is natural gas or propane based on the measured pressure. When the measured pressure is outside of a predefined range of pressures associated with natural gas, the electronic controller 76 reconfigures to operate with propane, and the routine advances to step 126. In step 126, the electronic controller 76 loads the operating parameters (target pressures, etc.) associated with propane and resets the target pressure based on the new gas type. When the measured pressure is within the predefined range, the routine 100 advances to step 128” paragraph [0052]); 
determining, using a computer processing device (“the electronic controller 76 may include, amongst other components customarily included in such devices, a processor such as a microprocessor 94 and a memory device 96 such as a programmable read-only memory device ("PROM") including erasable PROM's (EPROM's or EEPROM's). The memory device 96 is provided to store, amongst other things, instructions in the form of, for example, a software routine (or routines) which, when executed by the microprocessor 94, allows the electronic controller 76 to control operation of the control system 50” paragraph [0036]), a control signal for regulating the operation of the fuel regulating device, the control signal being based at least in part on the fuel type of the flow of fuel (“In step 128, the electronic controller 76 operates the piezoelectric drive 74 to cause the gas valve 66 to increase or decrease the supply of 
sending the control signal to the fuel regulating device to adjust the operation of the fuel regulating device based at least in part on the fuel type of the flow of fuel (“In step 128, the electronic controller 76 operates the piezoelectric drive 74 to cause the gas valve 66 to increase or decrease the supply of gas to the orifice 82 based on the difference between the target pressure and the measured pressure. In that way, the controller 76 adjusts the supply of gas such that the burner 28 generates the desired quantity of heat. When the routine 100 is utilized to control the supply of gas to the bake burner 44, the controller 76 similarly adjusts the supply of gas such that the bake burner 44 generates the desired quantity of heat and, consequently, produces the desired temperature in the oven” paragraph [0053]).

Regarding claim 14, Barritt discloses the method of claim 13, wherein the heating element is a gas heating element positioned within the cooking chamber (44) or a gas burner positioned on a cooktop of the oven appliance (28).

Regarding claim 17, Barritt discloses the method of claim 13, wherein adjusting the operation of the fuel regulating device comprises: 
increasing a duty cycle if the fuel type has a lower average power than a programmed fuel or decreasing the duty cycle if the fuel type has a higher average power than the programmed fuel (“if the target pressure is less than the minimum continuous operating pressure, the electronic controller 76 selects the duty cycle operation mode 314. In the duty cycle operation mode, the electronic controller 76 calculates the user-desired quantity of heat and uses the user-desired quantity of heat, in addition to using the measured pressure, to regulate the supply of gas to the burner 28. As described below, the gas 

Regarding claim 18, Barritt discloses the method of claim 13, wherein adjusting the operation of the fuel regulating device comprises: 
adjusting a flow rate of the flow of fuel based on the fuel type (“In step 124, the electronic controller 76 determines whether the source of gas is natural gas or propane based on the measured pressure. When the measured pressure is outside of a predefined range of pressures associated with natural gas, the electronic controller 76 reconfigures to operate with propane, and the routine advances to step 126. In step 126, the electronic controller 76 loads the operating parameters (target pressures, etc.) associated with propane and resets the target pressure based on the new gas type. When the measured pressure is within the predefined range, the routine 100 advances to step 128” paragraph [0052] and “In step 128, the electronic controller 76 operates the piezoelectric drive 74 to cause the gas valve 66 to increase or decrease the supply of gas to the orifice 82 based on the difference between the target pressure and the measured pressure” paragraph [0053]).

Regarding claim 19, Barritt discloses the method of claim 13, wherein adjusting the operation of the fuel regulating device comprises: 
adjusting the flow of fuel to achieve a desired energy output (“In step 128, the electronic controller 76 operates the piezoelectric drive 74 to cause the gas valve 66 to increase or decrease the supply of gas to the orifice 82” paragraph [0053] and “user-desired quantity of heat to be generated by the corresponding burner 28” paragraph [0041]).

Regarding claim 20, Barritt discloses the method of claim 13, wherein the fuel type is either natural gas or liquefied petroleum, wherein an average output of the heating element using liquefied petroleum is less than when natural gas is used (“In step 124, the electronic controller 76 determines whether the source of gas is natural gas or propane based on the measured pressure” paragraph [0052]. 

Regarding claim 21, Barritt discloses the oven appliance of claim 1, further comprising a pressure sensor operably coupled with the computer processing device (90), the computer processing device being configured to: 
obtain a pressure of the flow of fuel (“The pressure sensor 90 is operable to take a gauge pressure measurement of the gas supplied to the orifice 82” paragraph [0034]); and 
determine the fuel type of the flow of fuel based at least in part on the pressure of the flow of fuel (“In step 124, the electronic controller 76 determines whether the source of gas is natural gas or propane based on the measured pressure” paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 3954384 A), hereinafter Tyler, in view of Santinanavat (US 20110266473 A1), hereinafter Santinanavat.

Regarding claim 1, Tyler discloses an oven appliance defining a vertical, a lateral, and a transverse direction, the oven appliance comprising: 
a cabinet (“an oven including main burners, such as a bake burner 10 and a broil burner 12” column 2, line 57. Ovens with bake and broil burners inherently have some cabinet and chamber); 
a cooking chamber positioned within the cabinet (“an oven including main burners, such as a bake burner 10 and a broil burner 12” column 2, line 57. Ovens with bake and broil burners inherently have some cabinet and chamber); 
a heating element for generating thermal energy by burning a flow of fuel (“a bake burner 10 and a broil burner 12” column 2, line 58); 
a fuel regulating device operably coupled to the heating element to selectively provide the flow of fuel to the heating element (“a control device indicated generally at 14” column 2, line 59); and 
a controller operably coupled to the fuel regulating device (“gas selecting member 130” column 4, line 14), the controller being configured for: 
determining a fuel type of the flow of fuel (“a relatively low BTU per cubic foot fuel, such an natural gas, or… a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 17. The position of the selecting member determines which type of fuel is being used); 
determining a control signal for regulating the operation of the fuel regulating device, the control signal being based at least in part on the fuel type of the flow of fuel (“The gas selecting member 130 is 
sending the control signal to the fuel regulating device to adjust the operation of the fuel regulating device based at least in part on the fuel type of the flow of fuel (When the selecting member is manually turned).

    PNG
    media_image3.png
    457
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    411
    380
    media_image4.png
    Greyscale

Tyler does not disclose wherein the controller is a computer processing device.

However, Santinanavat teaches wherein the controller is a computer processing device (“The first embodiment of a stepper-motor regulated gas valve control 100 is preferably configured to employ a control circuit 130 as shown in FIG. 2. The control circuit 130 includes a microprocessor 136… The control circuit 130 also includes a dip switch for adjusting the number of steps taken by the stepper-motor” paragraph [0025] and “the dip switch may be a linear six position dip switch 140A… which is used to select whether to add or decrement the offset, the value or number of steps of the offset, and whether the valve was set for use with Natural or Liquid Propane gas” paragraph [0033]). 

    PNG
    media_image5.png
    430
    817
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    277
    321
    media_image6.png
    Greyscale

In view of Santinanavat teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the controller is a computer processing device as is taught in Santinanavat, in the oven appliance disclosed by Tyler.
One would have been motivated to include wherein the controller is a computer processing device because using a computer processing device allows finer tuning of the flow of fuel.

Regarding claim 6, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1, wherein determining the fuel type of the flow of fuel comprises:
Determining an input from a user interface panel of the oven appliance (Element 14 has a face that is accessible to the user and receives several inputs from the user and may therefore be considered a user interface panel).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barritt, in view of Parks (US 20100192939 A1), hereinafter Parks.

Regarding claim 4, Barritt discloses the oven appliance of claim 1. 

Barrit does not disclose wherein the fuel regulating device comprises a bimetal or a solenoid control valve.

However, Parks teaches wherein the fuel regulating device comprises a bimetal or a solenoid control valve (“While one embodiment describes the use of a motor to activate a manual valve, other means of generating electromotive force could be substituted within the scope of the present invention. By way of example, solenoids, piezoelectric transducers, or muscle wires could be used to modulate the flow of gas through a manual valve” paragraph [0090]).

Barritt discloses everything except for the claimed type of valve. Parks teaches solenoids valves. The substitution of one known element (the piezoelectric valve of Barritt) for another (the solenoid valve of Parks) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the solenoid valve taught in Parks would have yielded predictable results, namely, a means for automatically controlling a valve (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naruse (JP 01111126 A) “when the type of gas supplied to the burner of the gas combustor is different, the current of the coil of the electromagnetic proportional valve is changed to that gas by the adjustment circuit” 

    PNG
    media_image7.png
    233
    198
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    256
    412
    media_image8.png
    Greyscale

Deng (US 20160290656 A1) “A heating assembly can include a switching valve which can include certain pressure sensitive features. These features can be configured to change from a first position to a second position based on a pressure of a fuel” abstract
Shingler (US 20060201496 A1) “Convertible orifice assembly 20 may be configured to convert between a liquid petroleum (LP) orifice and a natural gas orifice, allowing either type of fuel to be used with grill 10. In contrast, conventional grills are typically configured to utilize a specific type of fuel source. LP (typically propane) and natural gas require different fuel transport system characteristics. For example, natural gas typically is supplied at lower pressure than liquid petroleum. Therefore, LP grills typically have a smaller valve orifice than natural gas”
Martin (ES 2439400 A1) “the heater is adapted to operate with a fuel to be selected from two different types of fuel, at different pressures, such as, for example, natural gas also known as NG or liquid propane also known as LP”

    PNG
    media_image9.png
    364
    545
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    341
    425
    media_image10.png
    Greyscale
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LOGAN P JONES/Examiner, Art Unit 3762